—Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered November 16, 1993, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fair trial by the court’s refusal to discharge a juror after the court learned that the juror recognized two police officers who testified on behalf of the People. During several inquiries into the matter, the juror stated unequivocally that his acquaintance with the officers, which was through his position as an adminstrator of a hospital, would not affect his judgment in the case (see, People v Buford, 69 NY2d 290; People v Sage, 204 AD2d 746; People v Hill, 167 AD2d 418).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Rosenblatt, Thompson and Ritter, JJ., concur.